internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 2-plr-125316-01 date date legend distributing shareholder a shareholder b controlled distributing controlled sub-1 sub-2 plr-125316-01 sub-3 financial advisor business a business b branch b date a date b date c date d date e date f date g date h date j date k year year country x county y country z plr-125316-01 bank a bank b bank c bank d bank e a b c d e f g h j k m n o p q r s t plr-125316-01 this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed series of transactions the information submitted is summarized below the rulings given in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts distributing an accrual basis calendar_year taxpayer is the common parent of an affiliated_group_of_corporations that files a consolidated_income_tax_return distributing presently has two classes of authorized stock a shares of common_stock which is widely held and publicly traded and b shares of preferred_stock as of date a there were c shares of distributing common_stock outstanding no other class of distributing stock is outstanding shareholders a and b each own more than five percent of distributing 1's stock shareholder a owns approximately g percent and shareholder b owns approximately h percent of the outstanding shares the shares held by shareholder a are held for the benefit of distributing 1’s employees prior to distributing 1's contribution of its business a to controlled distributing was directly and indirectly engaged in business a and business b we have received financial information indicating that each of these businesses has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the last five years financial advisor advised distributing that capital for its business should be raised by contributing business a to controlled and issuing controlled stock to the public in an initial_public_offering ipo furthermore financial advisor concluded that the ipo followed by a previously announced and expected spin-off of controlled would be more cost effective than an offering of the stock of distributing and more cost effective than an offering of the stock of controlled without a previously announced spin-off distributing has d shares of common_stock outstanding all of which are owned by distributing distributing joins in the filing of consolidated_returns with distributing distributing is a holding_company and holds no assets other than its interests in subsidiary corporations distributing owns percent of the stock of controlled a country x corporation controlled has e shares of common_stock outstanding the stock of controlled was acquired by distributing in year and has been owned by distributing since year more than years we have received financial information indicating that distributing indirectly and controlled directly have been engaged in the active_conduct_of_a_trade_or_business for each of the past five years plr-125316-01 in order to separate business a from business b and carry out the ipo distributing has carried out or proposes to carry out the following steps the pre-internal-spin-off restructuring a the country y merger controlled owns among other things one hundred percent of the stock of sub-2 a country y corporation sub-2 is represented to have been actively_engaged_in_business a for more than years controlled formed a new wholly-owned country y subsidiary sub-3 and sub-2 merged into sub-3 on date c subsequent to the merger controlled as sub-3's sole shareholder elected to have sub-3 disregarded as an entity separate from controlled pursuant to sec_301_7701-3 distributing represents that the merger of sub-2 into sub-3 qualifies as a tax-free f reorganization and represents that the disregarded_entity election for sub-3 qualifies as a sec_332 liquidation of sub-3 into controlled for federal_income_tax purposes b the country x de-merger in order to separate its business a assets from its business b assets controlled formed a new subsidiary sub-1 a country x corporation controlled contributed its branch b operations which it has continuously owned and actively operated for more than years to sub-1 solely in exchange for sub-1 stock controlled distributed all of the outstanding_stock of sub-1 to distributing thus distributing became engaged in business b through its ownership of all of the issued and outstanding_stock of sub-1 the taxpayer has represented that it will treat the country x de-merger as a sec_355 spin-off the internal spin-off as a consequence of the country x de-merger distributing owned among other things all of the stock of controlled and all of the stock of sub-1 distributing owned all of the stock of controlled for more than years distributing distributed e shares of controlled common_stock representing percent of controlled 2's stock to distributing on date k distributing represents that distributing did not distribute any property to distributing other than the common_stock of controlled distributing did not receive any securities of controlled in the distribution distributing did not surrender any distributing common_stock in the transaction distributing represents that immediately after the internal spin-off distributing continued to be engaged in its active_conduct_of_a_trade_or_business indirectly through its branch b operations the contribution distributing formed controlled on date d distributing contributed all of it business a assets and the stock of controlled to controlled solely in exchange for m shares of controlled common_stock the assumption by controlled of certain liabilities and cash borrowed by controlled or raised through an ipo of controlled stock plr-125316-01 the recapitalization of controlled on date e in anticipation of the ipo and external spin-off controlled filed an amended and restated certificate of incorporation which authorized controlled to issue n shares of controlled common_stock and o shares of controlled preferred_stock in addition controlled declared a p-for-1 stock split in the form of a dividend on controlled common_stock the ipo the ipo of controlled stock was carried out on date b controlled issued q shares of common_stock at dollar_figurer per share the cash distribution from controlled to distributing on date f controlled borrowed dollar_figures from bank a and distributed all such borrowed funds to distributing at such time distributing transferred the funds to bank b bank c and bank d to pay distributing 1's existing credit obligations to such banks in addition on date g controlled distributed the net ipo proceeds of dollar_figuret to distributing at such time distributing transferred the net ipo proceeds to bank b bank c and bank e to pay its existing credit obligations to such banks the external spin-off distributing will distribute all of its shares of controlled stock to distributing 1's shareholders distributing will not distribute any property to its shareholders other than the common_stock of controlled representations the following representations are made in connection with the internal spin-off a b c d no part of the consideration distributed by distributing was received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation immediately following the internal spin-off distributing continued to own percent of the outstanding_stock of sub-1 which was directly engaged in business b the five years of financial information submitted on behalf of distributing and sub-1 is representative of the corporations’ present operations and with regard to such corporations there have been no substantial operational changes since the date of the last financial statements submitted immediately after the distribution of controlled at least percent of the fair_market_value of the gross assets of distributing consisted of the stock and securities of controlled corporations that were engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 see dollar_figure of revproc_77_37 1977_2_cb_568 plr-125316-01 e f g h i j k l m immediately after the internal spin-off controlled was directly engaged in business a and the fair_market_value of the gross assets of its country y and z branches used in the direct conduct of business a comprised at least five percent of the fair_market_value of controlled 2's gross assets immediately after the internal spin-off the five years of financial information submitted on behalf of controlled is representative of the corporation’s branch y and z present operations and with regard to such branch operations there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees the internal spin-off was carried out for the corporate business_purpose of separating business a from business b in preparation for the external spin-off the internal spin-off was carried out in whole or substantial part for this corporate business_purpose the internal spin-off was completed prior to the ipo there is no plan or intention by distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the transaction other than the contribution of the controlled stock to controlled and its subsequent distribution pursuant to the external spin-off of controlled there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business immediately after the distribution of controlled to distributing no person held disqualified_stock within the meaning of sec_355 in controlled or distributing possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled n except in connection with continuing transactions regarding transitional services that ended no later than date c no intercorporate indebtedness existed plr-125316-01 o p q r between distributing and controlled at the time of or subsequent to the distribution of controlled 2's stock payments made in connection with all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv i the total adjusted bases and the fair market values of the assets transferred to controlled by distributing equal or exceed the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject and ii the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred the internal spin-off was not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled the following representations are made in connection with the external spin-off aa no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing bb the five years of financial information submitted on behalf of distributing is representative of distributing 1's present operations and there have been no substantial operational changes since the date of the last financial statements submitted cc the five years of financial information submitted on behalf of controlled is representative of that corporation’s present operations and there have been no substantial changes since the date of the last financial statements submitted dd following the external spin-off distributing and controlled will each continue the active_conduct_of_a_trade_or_business independently and with separate employees ee the distribution of the stock of controlled is motivated in substantial part to reduce the cost of the equity_capital raised in the ipo plr-125316-01 ff the ipo and external spin-off will be completed no later than date j gg each of two shareholders own percent or more of the stock of distributing both of the percent shareholders only hold legal_title to the distributing stock there is no beneficial_owner of percent or more of the stock of distributing neither of the percent shareholders has any plan or intention to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the transaction moreover the management of distributing to the best of its knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the transaction hh there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 ii jj there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business i the total adjusted bases and the fair market values of the assets transferred to controlled by distributing equal or exceed the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject and ii the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred kk the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property ll distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction mm except for intercompany indebtedness which does not constitute a security and which may arise at arm’s length pursuant to certain intercompany agreements entered into in connection with the transactions no intercorporate debt will exist between distributing and its subsidiaries and controlled and its subsidiaries at the time of or subsequent to the external spin-off plr-125316-01 nn immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1 of the income_tax regulations and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect as published in t d further distributing 1's excess_loss_account if any with respect to the stock of controlled or any direct or indirect subsidiary of controlled will be included in income immediately before the distribution see sec_1_1502-19 oo payments made in connection with all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties at arm’s length except for certain transactions and arrangements under the transitional services agreement which will be based on cost or cost-plus arrangements all transitional services will end within one year of the date of the external spin-off pp no two parties to the transaction are investment companies as defined in sec_368 and iv qq rr immediately after the distribution of controlled to the shareholders of distributing no person will hold disqualified_stock within the meaning of sec_355 in controlled or distributing possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled the external spin-off is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled ss there is no current plan or intention by distributing directly or through any subsidiary_corporation to purchase any of the outstanding_stock of controlled subsequent to the external spin-off tt neither distributing nor controlled currently is in negotiations with nor has even identified any specific acquisition target for a transaction in which stock would be used as acquisition currency furthermore neither company has engaged any outside consultant to perform any study identifying any such potential target the following representations are made with respect to international aspects of the federal_income_tax consequences of the proposed transaction plr-125316-01 aaa controlled was a controlled_foreign_corporation cfc within the meaning of sec_957 at all times during the five year period immediately preceding the date of the internal spin-off and controlled was a cfc immediately thereafter bbb distributing will treat the country x de-merger as a tax-free spin-off under sec_355 that is subject_to sec_367 ccc distributing will treat the merger of sub-2 into sub-3 as a reorganization under sec_368 distributing will treat the disregarded_entity election with respect to sub-3 as a liquidation under sec_332 ddd controlled was not a passive foreign investment corporation as defined in sec_1297 before the internal spin-off and will not be a passive foreign investment corporation after the internal spin-off eee with respect to each foreign_corporation that is deemed liquidated into a foreign corporate parent as part of the transaction the liquidating corporation will not distribute as part of its deemed liquidation qualified_property as defined in sec_1_367_e_-2 that is used by the liquidating corporation in the conduct_of_a_trade_or_business within the united_states at the time of distribution or property that had ceased to be used by the liquidating corporation in the conduct of a united_states trade of business within the ten-year period ending on the date of the distribution and that would have been subject_to sec_864 had it been disposed of fff controlled was a cfc within the meaning of sec_957 at all times during the five year period before the date of the contribution and controlled was a cfc immediately thereafter ggg as of the date of the external spin-off distributing will not have been a united_states_real_property_holding_corporation as defined in sec_897 at any time during the preceding five years nor will distributing or controlled be a united_states_real_property_holding_corporation as defined in sec_897 following the external spin-off rulings based solely on the information submitted and on the representations set forth above the following rulings are made with respect to the internal spin-off no income gain_or_loss will be recognized by distributing on the distribution of its stock of controlled the basis of the controlled stock in the hands of distributing is the lesser_of the adjusted_basis of that stock in the hands of distributing or the substituted plr-125316-01 basis allocated to controlled 2's stock in accordance with sec_1 a sec_1248 notice_87_64 1987_2_cb_375 the holding_period of controlled stock received by distributing will be the greater of the holding_period of the controlled stock in the hands of distributing or the holding_period of distributing stock in the hands of distributing sec_1248 notice_87_64 1987_2_cb_375 sec_1248 is not applicable to the internal spin-off see sec_1248 and notice_87_64 1987_2_cb_375 the earnings_and_profits of controlled to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever is applicable that were accumulated in taxable years of controlled beginning after date and during the period in which controlled was a cfc are attributable to such stock held by controlled sec_1_1248-1 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 based solely on the information submitted and on the representations set forth above the following rulings are made with respect to the external spin-off the transfer of the business a assets pursuant to the contribution as described is step above by distributing to controlled solely in exchange for the stock of controlled the assumption by controlled of related liabilities and cash followed by the transfer of such cash to distributing 1’s creditors and the distribution of controlled to the shareholders of distributing constitutes a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss on the transfer of the business a assets subject_to liabilities pursuant to the contribution to controlled in exchange for controlled stock the assumption by controlled of related liabilities and the receipt of cash that was transferred to controlled 1's creditors sec_357 sec_361 sec_361 and sec_361 controlled will recognize no gain_or_loss on the receipt of assets pursuant to the contribution in exchange for controlled stock sec_1032 the basis of the business a assets received by controlled pursuant to the contribution will be equal to the basis of such assets in the hands of distributing immediately before the transaction sec_362 the holding_period for each asset received by controlled pursuant to the contribution will include the period during which such asset was held by distributing sec_1223 plr-125316-01 distributing will recognize no gain_or_loss upon the distribution of the controlled common_stock to the shareholders of distributing sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of the shareholders of distributing upon the receipt of the controlled common_stock in the external spin-off sec_355 the basis of the stock of distributing and controlled in the hands of the shareholders of distributing immediately after the external spin-off will be the same as the basis of the distributing stock held immediately before the external spin-off allocated in proportion to the relative fair_market_value of each in accordance with sec_1_358-2 sec_358 sec_358 the holding_period of the controlled common_stock received by the shareholders of distributing will include the holding_period of the distributing stock with respect to which the external spin-off is made provided that such distributing stock is held as a capital_asset on the date of the external spin- off sec_1223 sec_1_1223-1 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 and sec_1_1502-33 the payment of cash if any in lieu of fractional shares of controlled common_stock will be treated for federal_income_tax purposes as if the fractional shares had been distributed as part of the external spin-off and then disposed of by the holders for the amount of such cash in a sale_or_exchange accordingly a shareholder receiving such cash will recognize gain_or_loss equal to the difference between the cash received and the basis of the fractional share as determined under sec_1001 if the controlled common_stock is held by the shareholder as a capital_asset the gain_or_loss will be subject_to the provisions and limitations of subchapter_p of chapter of the code sec_1221 and sec_1222 payments made by distributing to controlled or by controlled to distributing under the tax_sharing_agreement regarding tax_liabilities that i have arisen or will arise for the taxable_period ending on or before the external spin-off or for a taxable_period beginning before and ending after the external spin-off and ii will not become fixed and ascertainable until after the external spin-off will be treated as occurring immediately before the distribution distributing will recognize no gain_or_loss under sec_367 on its distribution of controlled stock to its shareholders in the external spin-off sec_1_367_e_-1 except as expressly provided herein no opinion is expressed concerning the federal tax consequences of the proposed transaction under any other provision of the code and regulations which may be applicable thereto or as to the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction which are not specifically covered by the above rulings plr-125316-01 no opinion is expressed as to the federal tax consequences of the continuing transactions between distributing and controlled that are based on cost or cost-plus arrangements rather than for fair_market_value except as specifically ruled above no opinion is expressed concerning the u s federal_income_tax consequences of the proposed transaction specifically no opinion is expressed regarding whether any or all of the above-referenced foreign_corporations are passive foreign investment companies within the meaning of sec_1297 of the code if it is determined that any or all of the above-described foreign_corporations are passive foreign investment companies no opinion is expressed with respect to the application of code sec_1291 through to the proposed transactions in particular in a transaction in which gain is not otherwise recognized regulations under sec_1291 may require gain recognition notwithstanding any other provision of the code additionally no opinions have been requested and none are provided about the u s federal_income_tax consequences of taxpayer’s proposed international restructuring transactions in particular no opinion is expressed about the application of sec_367 ie sec_1_367_b_-5 and sec_367 to the international restructuring transactions the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process see dollar_figure of revproc_2000_1 2001_1_irb_1 which discusses in greater detail the revocation or modification of ruling letters however when the criteria in dollar_figure of revproc_2001_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant sincerely yours gerald b fleming senior technician reviewer branch office of associate chief_counsel corporate cc
